Title: To James Madison from William C. C. Claiborne, 23 November 1804
From: Claiborne, William C. C.
To: Madison, James


Dear Sir,New Orleans November 23rd. 1804
Within a few days past events have occurred here, which I conceive it my duty particularly to represent to you. I have heretofore informed you of the Arrival in this City of Governor Folch and several other Spanish Officers on their return from Baton-Rouge to Pensacola, and that their passage by this route was with my consent.
Governor Folch and Suite have now departed, but during their Stay, a Fleet of small Vessels with near three Hundred Troops on Board, lay in the Lake about Six Miles from the Bayou St. John. A Supply of Provisions for those Troops was purchased in this Territory with my approbation, nor did I oppose a wish which was expressed by the Spanish Officers generally to visit New-Orleans. In this State of things, all remained quiet for Several days, and frequent acts of civility were exchanged between the officers of the United States and those of Spain. On the 13th Instant an American of the name of Morgan who had been taken a prisoner by Governor Folch in West-Florida (but with what offence charged I know not) made his escape from the Fleet; he was pursued and overtaken near Fort St. John: But upon declaring himself to be a Citizen of the United States, and claiming protection, a Non-Commissioned Officer commanding the Fort, would not permit his pursuers to take him; and he Morgan came up to this City. This event did not seem to excite the displeasure of Governor Folch, and not a word was said upon the Subject.
Between the 12th and 14th instant Several Frenchmen who had made their escape from the Barque Hero (whose case I have acquainted you of) reached the City, and it was reported that they had been enlisted in the Army of Spain by Governor Folch. Being in the Vicinity of the Lodgings of the Marquis of Casa Calvo, when this information was received by me, I immediately determined to pay him a visit and to mention the Subject verbally.

The object of my visit was promptly communicated and I expressed my regret that so direct an insult to the Sovereignty of my Country should have been offered. The Marquis assured me, that the report was not correct, he observed “that four or five individuals had offered their Services to Governor Folch, but were told they were now on American ground and that he the Governor could not recruit them; if however they thought proper to visit Pensacola, and would there tender their Services, it was probable they might be enlisted.”
The Marquis added that the subject would be mentioned by him particularly to Governor Folch, and assured me no indignity or disrespect should be offered to this Government. On the 16th instant, Morgan (the person mentioned as effecting his escape near Fort St. John) Sued out a writ from the Office of the Superior Court, against Manuel García a spanish officer, and the particulars attending its execution you will find fully detailed in a Letter to me from the Alguazil Mayor herewith enclosed marked No. 1.
I was early advised by a message from Governor Folch of the arrest of Captain García, and his release was required in terms not very delicate. The impropriety nay impossibility of an Official interference on my part was communicated (in terms the most conciliatory) to Governor Folch; but he was irritated and indulged himself in Language intemperate and highly exceptionable. Shortly afterwards I received a Letter from the Marquis, the original of which No. 2 is enclosed, and I returned an answer of which the enclosure No. 3 is a copy.
When the Marquis’s Letter was handed me I was informed by the Bearer of it, “that the Marquis requested an immediate answer, and the release of Captain García, or he would immediately leave the Territory and would not be answerable for the consequences and Revolution that might ensue.”
The Gentleman delivering this message expressed himself in English, and I desired him “to inform the Marquis that the Letter would be answered when convenient; and if he wished to withdraw from the Territory, the customary passports should on application be furnished him.” In the course of the evening I was informed that a Mob of more than 200. Men had assembled in Front of the Marquis’s House, and evinced a disposition for Mischief; I immediately requested Colonel Butler to strengthen the Guards and directed the Alguazil Mayor to proceed to the place of this assemblage and Solicit (in my name) the people to repair to their respective Homes; But previous to the arrival of the Alguazil many had retired, and the few which were then remaining immediately seperated at his request. Several Letters have since passed between the Marquis and myself upon this Subject copies of which are enclosed Nos. .
I was on a visit to Judge Prevost’s when I heard the particulars of the Spanish Officers arrest, and there continued until the verbal Messages between the Marquis Governor Folch and myself had ceased. On my return to the Government House, I found that many Americans had repaired there, under an impression that a Serious riot would ensue. But throughout the night the most perfect tranquility reigned, and I take pleasure in adding that on this occasion the great body of the Citizens manifested no disposition unfriendly to good order, or to the existing Government. I am Sir with great Respect and esteem, your Hbe. St.
William C. C. Claiborne
